Citation Nr: 1752239	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease (DDD) of the lumbar spine (back disability) since July 27, 2011.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Veterans Law Judge (VLJ) via videoconference during a July 2017 Board hearing.  A transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must remand the case to associate with the claims file outstanding VA treatment records and for the AOJ to review newly-associated evidence in the first instance.  

The record shows that new evidence in the form of VA treatment records and VA examination reports, including an October 2017 VA examination for the back disability, was associated with the claims file since the issuance of the last supplemental statement of the case (SSOC) in March 2015.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c) (2017).  Although 38 U.S.C. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a VA From 9, this provision is only applicable to cases where the VA Form 9 was filed on or after February 2, 2013.  38 U.S.C. § 7105(e) (2012).  While the Veteran filed his VA Form 9 in August 2013, 38 U.S.C. § 7105(e) does not apply to VA-generated evidence, such as VA treatment records.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new evidence relevant to the Veteran's claim. 

Additionally, the Veteran testified during the July 2017 Board hearing that he was receiving continuous treatment from the G. V. Sonny Montgomery VA Medical Center (VAMC) in Jackson, Mississippi, including medical appointments in September 2017, and from the Hattiesburg VA community clinic.  However, a review of the claims file shows that the latest treatment records from the Jackson VAMC are from June 6, 2017, and the latest records from the Hattiesburg VA community clinic are from January 27, 2017.  Thus, on remand, the AOJ should associate any outstanding VA treatment records from these medical facilities.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA medical records pertaining to the Veteran's back disability since June 6, 2017, from the G. V. Sonny Montgomery VAMC in Jackson, Mississippi, and since January 27, 2017, from the Hattiesburg VA community clinic.  Document any negative responses received.  

2. After completing Step 1, and any other development deemed necessary, readjudicate the increased rating claim for a back disability in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

